Tenney, C. J.
This was replevin for logs cut by the defendants, upon land of Samuel A. Gilman. It was admitted by the defendants that the logs grew upon land embraced in the description of territory in the permit given by said Gilman to the plaintiff, and from which he was entitled to take the pine and spruce timber, suitable to be sawed into boards, within a certain specified time, and not after, and upon certain conditions. The timber was not cut by the plaintiff. By the permit, Gilman was to have the full and complete ownership and control of all lumber to be cut upon the land. It does not appear that the conditions, upon which the timber could be cut by the plaintiff, were ever fulfilled in any respect. And nothing is exhibited in the case, that Gilman had not the title and right of possession exclusively to the property replevied, and *28the issue that the plaintiff had no right of possession therein must have been for the defendants, on the evidence introduced.

Plaintiff nonsuit.

Rice, Appleton, Hathaway, Cutting and Goodenow, J. J., concurred.